PER CURIAM.
We have examined the voluminous record and briefs of counsel in this cause and heard oral argument at the bar of this court. From our perusal of the record, we have reached the conclusion that no reversible error appears in the rulings of the lower court on questions of law, and that the jury verdict was arrived at in this case upon consideration of conflicting evidence and should not be disturbed.
The record holds sufficient evidence to sustain the jury’s finding and no useful purpose would be served by restating the evidence in detail in this opinion.
Affirmed.
KANNER, C. J., and PLEUS and ALLEN, JJ., concur.